Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144131                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144131
                                                                   COA: 301564
                                                                   Oakland CC: 10-009256-AR
  ERIC CONRAD HILL,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 30, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        MARILYN KELLY, J., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2012                      _________________________________________
           y0314                                                              Clerk